Title: From Thomas Jefferson to Daniel Call, 23 October 1799
From: Jefferson, Thomas
To: Call, Daniel



Sir
Monticello Oct. 23. 1799.

I recieved in due time your favor inclosing the decree against the Hendersons & thank you for your advice on the mode of executing it. I shall use the cautions you recommend. the decree is upon the whole quite satisfactory. it is true I had thought that he who erected a nuisance ought to be made to abate it, & that in the present case the abatement will be considerably expensive. yet that once incurred, is done with for ever; whereas the principle established will be perpetually valuable; that is to say that the water shall be reduced to it’s natural level as before the erection of the mills. it happens that nature furnishes the evidence of that; for it was fixed by a natural ridge of rocks running across the river at Henderson’s mill. this caused a reflux within my lines & to within a small distance of my mill. every stone therefore laid on this natural ridge for raising the water, was a wrong to me & must be removed. if I find I can get other stone as convenient for my mill, I shall throw this into the water adjacent: If I cannot I think I shall take whatever of it suits me on the rule that he who confuses my property by mixing it with his own, thereby gives me his. I do not know whether the principal def. will oppose the execution. he may perhaps on some pretence of construction. I much wonder I did not state in the bill that all the defs but three are infants, the youngest not more than 7. years old now. it appears only I suppose in the sheriff’s returns, who served the process on the guardians of the infants. however we will let it go off as it is; as I am perfectly satisfied they can never shake the main principle of the decree. I am with esteem Sir
Your most obedt. humble servt

Th: Jefferson

